Opinión concurrente del
Juez Presidente, Señor Trías Monge,
con la que concurren los Jueces Asociados, Señores Rigau y Torres Rigual.
San Juan, Puerto Rico, a 26 de enero de 1976
Conforme a los términos de la Ley Núm. 13 de 8 de agosto de 1974, la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico nos certificó la cuestión de determinar la subsistencia o no de un contrato de subarriendo en las cir-cunstancias que a continuación se describen.
En 1967 los señores Blasini le arrendaron a la Federación Puertorriqueña de Cooperativas de Consumo (“Uni-Coop”) un solar y almacén por el término de quince años. El 15 de setiembre de 1971 Uni-Coop le subarrendó parte del referido inmueble a Beech-Nut Life Savers Corp. (“Beech-Nut”) por un término de cinco años. Algunos meses más tarde Uni-Coop se acogió a un procedimiento de quiebra y se produjo una estipulación, aprobada por la corte, mediante la cual los arren-dadores, señores Blasini, y la arrendataria-subarrendadora, Uni-Coop, dieron por terminada la relación contractual entre ellos, a la par que los arrendadores asumieron los derechos y *577obligaciones de la subarrendadora Uni-Coop frente a la suba-rrendataria Beeeh-Nut,
Los señores Blasini notificaron a Beeeh-Nut en agosto de 1972 de la aprobación de esta estipulación, reclamándole a su vez el pago de las mensualidades atrasadas. Beeeh-Nut pagó dichas mensualidades, sin objetar la estipulación o interponer condiciones de ninguna índole. En.enero de 1974 Beeeh-Nut les informó a los señores Blasini un cambio en la razón social de la firma, sin expresar tampoco dudas sobre la vigencia del contrato.
El 10 de abril de 1974, luego de haberle seguido pagando a los señores Blasini los cánones mensuales correspondientes a los dos años siguientes a la estipulación, Beeeh-Nut les noti-ficó a los señores Blasini que deseaba terminar el contrato entre ellos el día treinta de dicho mes, por haber resuelto mudar sus operaciones de Ponce a San Juan. Los señores Blasini le recordaron a Beeeh-Nut que su obligación de arriendo se extendía hasta el 15 de setiembre de 1976. Beeeh-Nut alegó entonces por primera vez que la rescisión del con-trato primario entre los señores Blasini y Uni-Coop tuvo por efecto la cancelación automática del subarriendo entre Uni-Coop y Beech-Nut y la creación de un arrendamiento de mes a mes entre Beech-Nut y los señores Blasini. En base a tal teoría, Beeeh-Nut procedió a desalojar el local y fue objeto de la correspondiente demanda.
No le asiste razón a la subarrendataria Beech-Nut. La quiebra de una subarrendadora no entraña, en primer tér-mino, la resolución de los subarriendos por vencer que ésta haya efectuado. Veve v. Fajardo Sugar Growers’ Association, 29 D.P.R. 654 (1921). Véase: 8 Collier, On Bankruptcy, 14th ed., 1975, sec. 3.15. La misma regla priva en el caso' de quiebra de la subarrendataria. Dalloz, Encyclopédie Juridi-que, 2eme ed., 1975, vol. 1, “Bail”, sec. 538; De Page, Traite Elémentaire de Droit Civil Beige, 2eme ed., 1951, vol. 4, sees. 750 y 753; Collier, On Bankruptcy, be cik; Ramírez, La *578Quiebra, Barcelona, 1959, págs. 510-511; II Provinciali, Tra-tado de Derecho de Quiebra, trad, anotada del italiano, Barcelona, 1958, pág. 379.
Debemos en consecuencia analizar, en segundo término, la naturaleza de la estipulación suscrita entre los arrendadores y la subarrendadora para precisar si su efecto fue resolver el contrato entre la subarrendadora y la subarrendataria. La estipulación entre los señores Blasini y Uni-Coop revela perse-guir dos propósitos: disolver los nexos contractuales entre la arrendadora y la arrendataria, entidad acogida al procedi-miento de arreglo que prescribe el Capítulo XI de la Ley de Quiebras; y la asunción por los señores Blasini de los derechos y obligaciones de Uni-Coop bajo el contrato de subarrenda-miento con Beech-Nut. Estos dos elementos de la estipulación deben examinarse separadamente.
Respecto ai primer acto, éste representa un ejemplo clásico de confusión de derechos. Se produce la extinción de la obliga-ción al reunirse en una misma persona los conceptos de acree-dor y de deudor. 31 L.P.R.A. see. 3211. La confusión de dere-chos, no obstante, no provoca la extinción de las obligaciones que pesen sobre un tercero extraño al suceso extintivo. Puig Brutau, Fundamentos de Derecho Civil, vol. I, Tomo. 2, 1956, pág. 372.
En lo que concierne al segundo aspecto de la estipulación, estamos ante una cesión de contrato. Aunque el Código Civil no lo regula expresamente, el instituto de la cesión de contrato es desde hace tiempo parte del derecho positivo español. Valls Taberner, La Cesión de Contratos en el Derecho Español, Barcelona, 1955, pág. 78. También lo es del derecho puertorri-queño. Sucn. Mercado Parra v. Srio. de Hacienda, 92 D.P.R. 710, 715 (1965). Se trata aquí de una cesión a la luz de los criterios firmemente establecidos sobre el particular. Manresa, Comentarios al Código Civil Español, 6a ed. rev. 1969, Tomo 10, vol. 2, pág. 82 y ss. Se cede el contrato con Beech-Nut en *579su totalidad, sin alteración de sus términos, y se sustituye simplemente a la subarrendadora.
La extinción de la obligación original no afecta por tanto la vigencia del subarriendo. Lo que borra es la figura de la subarrendadora Uni-Coop, restando una relación directa entre los arrendadores, señores Blasini, y la subarrendataria BeechNut.
Independientemente del derecho que pueda o no asistirle a un subarrendatario a repudiar la cesión de su contrato de subarriendo por el subarrendador al arrendador primitivo— asunto sobre el cual no se ha pronunciado nuestra jurispru-dencia ni que es necesario resolver aquí — los actos de la suba-rrendataria Beech-Nut equivalen a su consentimiento a la cesión y continuación del contrato conforme a sus términos. Al notificársele la cesión por Uni-Coop a los señores Blasini, Beech-Nut no reclamó derecho alguno a rescindir, ni les advir-tió a los señores Blasini que consideraba que su antiguo con-trato de subarriendo había desaparecido, sustituyéndolo un nuevo contrato de mes a mes. Beech-Nut guardó en vez mesu-rado silencio, siguió ocupando el local, pagó por espacio de dos años los cánones convenidos, les notificó a los señores Blasini de su cambio de nombre y fue sólo al cabo de tan largo tiempo que produjo su teoría de que a su juicio podía desalojar la propiedad antes de expirar el plazo del subarriendo.
La transmisión de derechos puede ser tácita. De Diego, Transmisión de las Obligaciones, 1912, pág. 5. En R. F. Realty Corp. v. J. Gus Lallande, 87 D.P.R. 351 (1963), este Tribunal sostuvo que los actos de una arrendataria equivalían a la prestación de su consentimiento a la prórroga de un contrato por otro término equivalente al convenido anteriormente, rechazando el argumento de que ella se había convertido en arrendataria de mes a mes por no haber notificado su inten-ción de prorrogar como exigía el contrato. En este género de situación, en que la ley no señalaba con entera claridad las normas que regían la cesión, era de rigor que la subarrenda-*580taria revelase con prontitud su posición sobre lo sucedido. Callar equivale a consentir cuando el que calla puede y, en el modo corriente de proceder, debe hablar. Castán, Derecho Civil Español, Común y Foral, vol. I, tomo 2, 10a ed. 1963, pág. 655; Santamaría, Comentarios al Código Civil, vol. II, 1958, pág. 276. Si derecho alguno tuvo a lo que reclamó dos años más tarde, sus actos equivalieron a una renuncia de ese derecho y a un consentimiento a la cesión. Nadie puede ir contra sus propios actos. Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533 (1975).
Desde el ángulo de la novación se llega al mismo resul-tado. Varios tratadistas han tenido dificultades en reconocer la novación modificativa — VIII (1) Manresa, op. cit., 6a ed. Rev. (1967), 860; IV (1) Puig Peña, Tratado de Derecho Civil Español, 349 y ss.; contra: Lozano Berruezo, La Nova-ción, Col. Nereo, Barcelona, 135 y ss.; Puig Brutau, op. cit., vol. I, tomo 2, pág. 412; Santamaría, op. cit., vol. II, pág. 163 —pero el derecho puertorriqueño admite expresamente tanto la figura de la novación extintiva como la de la modificativa. Arts. 1110, 1158 y 1157 de nuestro Código Civil, 31 L.P.R.A. sees. 3151, 3242 y 3241. En Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378, 389-94 (1973), este Tribunal re-solvió que la novación no tiene que ser necesariamente extin-tiva y que de hecho no lo es a menos que haya una expresión clara a tales efectos o que la obligación resultante sea del todo incompatible con la original. En el caso de autos las partes no manifestaron el deseo, al ocurrir la cesión, de extinguir el contrato de subarrendamiento. Lo que ocurre es la acepta-ción de un cambio de sujeto. El hecho de que el consentimiento de la subarrendataria fuese tácito no afecta el análisis del problema. Lozano Berruezo, op. cit., 133 y ss. Los arrenda-dores sustituyen a la subarrendadora Uni-Coop. No se modificó ningún otro aspecto del subarriendo. Examinado el problema desde el punto de vista de la novación, estamos consiguiente-mente ante un caso de novación modificativa y no extintiva.
*581Por las consideraciones anteriores, concurro en que la sus-titución de Uni-Coop por los señores Blasini no afectó los términos del contrato de subarriendo.